Claims 1-15 and 22 have been canceled.  Claims 16-21 and 23-30 are still at issue and are present for examination.
Applicants' arguments filed on 6/1/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 28-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/20.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 16-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Villares et al. in view of Berrin et al (WO 2018/050300).
Villares et al. teach a method for preparing a cellulose substrate comprising bringing a cellulose substrate (bleached softwood kraft pulp) capable of forming fibers in contact with an LMPO in the presence of an electron acceptor (ascorbate) and homogenization of the substrate to defibrillate it.  (page 7).  The cellulose fibers prepared were cellulose nanofibrils (Figure 3) and further subject to carbanilation (page 7).  Villares et al. do not teach the use of an LPMO having at least 90% identity to SEQ ID NO:2.
Berrin et al. teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO) of SEQ ID NO:1-3 (identical to SEQ ID NOS 1-3 herein) in the presence of an electron acceptor under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art to use the LPMOs of Berrin et al. in the methods of Villares et al. as Berrin et al. teach these LPMOs as useful for treating lignocellulosic substrates.
s 16-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2014/085730) in view of Eibinger et al. and Berrin et al (WO 2018/050300).
Nelson et al. discloses a process for producing nanocelluloses from a cellulose-based substrate comprising cellulose fibers, wherein the process comprises enzymatically treating the cellulose-based substrate and mechanically treating the cellulose-based substrate subjected to enzymatic treatment [0009], [0012], and [0093].  The mechanical treatment includes uses of means such as homogenizers and microfluidizers [0084], the cellulose based substrates are wood, cellulose-rich fibrous plants, papermaking pulps and others as encompassed [0081].  Nelson et al. discloses additional post treatment steps following mechanical treatment including bleaching, oxidation, enzymatic bleaching, derivatization and others [0095][0106].  The method of Nelson et al. provides for nanocelluloses in form of cellulose nanofibrils and/or of cellulose nanocrystals (see abstract).  Nelson et al. is silent about the use of lytic polysaccharide monooxygenase enzyme (LPMO).
Eibinger et al. teaches cellulose deconstruction by a lytic polysaccharide monooxygenase when used with only ascorbate (see entire document including abstract) or further in in the presence of one or more cellulases.  Eibinger et al. teach that LPMO alone provided for smaller and shorter fragments of 
Berrin et al. teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO) of SEQ ID NO:1-3 (identical to SEQ ID NOS 1-3 herein) in the presence of an electron acceptor under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a LMPO enzyme, particularly that taught by Berrin et al. for a generic cellulolytic enzyme in the method of Nelson et al. with a reasonable expectation of success in converting cellulose-based materials and producing nanocelluloses because Eibinger et al. suggests that the use of LMPO enzyme provides for degradation of cellulose-based materials into smaller and shorter fragments and provides local disruption of larger crystalline cellulose surfaces suggesting its usefulness to prepare a cellulosic substrate for defibrillation as taught by Nelson et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652